

Exhibit 10.4.2
TELENAV, INC.
2009 EQUITY INCENTIVE PLAN
(Amended and restated as of January 26, 2016)
1.    Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or


1



--------------------------------------------------------------------------------




(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(i)    “Common Stock” means the common stock of the Company.
(j)    “Company” means TeleNav, Inc., a Delaware corporation, or any successor
thereto.
(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
(l)    “Director” means a member of the Board.
(m)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.


2



--------------------------------------------------------------------------------




(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.
(q)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(iii)    For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
(iv)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Inside Director” means a Director who is an Employee.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means a stock option granted pursuant to the Plan.


3



--------------------------------------------------------------------------------




(x)    “Outside Director” means a Director who is not an Employee.
(y)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    “Participant” means the holder of an outstanding Award.
(aa)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(bb)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(cc)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)    “Plan” means this 2009 Equity Incentive Plan.
(ee)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(ff)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(gg)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(hh)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ii)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(jj)    “Service Provider” means an Employee, Director or Consultant.
(kk)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.
(ll)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(mm)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.


4



--------------------------------------------------------------------------------




(a)    Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 25 million Shares, plus (i) any Shares that, as of the Registration Date,
have been reserved but not issued pursuant to any awards granted under the
Company’s 1999 Stock Option Plan (the “Existing Plan”) and are not subject to
any awards granted thereunder, and (ii) any Shares subject to stock options or
similar awards granted under the Existing Plan that expire or otherwise
terminate without having been exercised in full and Shares issued pursuant to
awards granted under the Existing Plan that are forfeited to or repurchased by
the Company, with the maximum number of Shares to be added to the Plan pursuant
to clauses (i) and (ii) equal to 73,379,658 Shares. The Shares may be
authorized, but unissued, or reacquired Common Stock.
(b)    Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2012 Fiscal Year (i.e. the fiscal year commencing July 1,
2011), in an amount equal to the least of (i) 1,666,666 Shares, (ii) 4.0% of the
outstanding Shares on the last day of the immediately preceding Fiscal Year or
(iii) such number of Shares determined by the Board.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares) which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan. Shares used to pay the exercise price
of an Award or to satisfy the tax withholding obligations related to an Award
will become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan. Notwithstanding the foregoing and, subject to adjustment as provided
in Section 14, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).
(d)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


5



--------------------------------------------------------------------------------




(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to determine the terms and conditions of any, and to institute any
Exchange Program;
(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(ix)    to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);
(x)    to allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 15 of the Plan;


6



--------------------------------------------------------------------------------




(xi)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.
6.    Stock Options.
(a)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
a)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
b)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less


7



--------------------------------------------------------------------------------




than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion; (5)
consideration received by the Company under a broker-assisted (or other)
cashless exercise program (whether through a broker or otherwise) implemented by
the Company in connection with the Plan; (6) by net exercise; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a


8



--------------------------------------------------------------------------------




dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.


9



--------------------------------------------------------------------------------




7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.


10



--------------------------------------------------------------------------------




(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


11



--------------------------------------------------------------------------------




10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Formula Awards to Outside Directors.
(a)    General. Outside Directors will be entitled to receive all types of
Awards (except Incentive Stock Options) under this Plan, including discretionary
Awards not covered under this Section 11. All grants of Awards to Outside
Directors pursuant to this Section will be automatic and nondiscretionary,
except as otherwise provided herein, and will be made in accordance with the
following provisions:


12



--------------------------------------------------------------------------------




(b)    Type of Option. If Options are granted pursuant to this Section, they
will be Nonstatutory Stock Options and, except as otherwise provided herein,
will be subject to the other terms and conditions of the Plan.
(c)    No Discretion. No person will have any discretion to select which Outside
Directors will be granted Awards under this Section or to determine the number
of Shares to be covered by such Awards (except as provided in Sections 11 and
14).
(d)    Initial Award. Each person who first becomes an Outside Director
following the Registration Date will be automatically granted 30,000 Restricted
Stock Units (the “Initial Award”) on or about the date on which such person
first becomes an Outside Director, whether through election by the stockholders
of the Company or appointment by the Board to fill a vacancy; provided, however,
that an Inside Director who ceases to be an Inside Director, but who remains a
Director, will not receive an Initial Award.
(e)    Annual Award. Beginning on the date of the 2016 annual meeting of the
stockholders of the Company and on each date of the annual meeting of the
stockholders thereafter, each Outside Director will be automatically granted an
Option to purchase 8,300 Shares of Common Stock (“Annual Award”) at the exercise
price per Share equal to the Fair Market Value of the Common Stock on the grant
date of such Annual Award and subject to the terms and conditions of the Plan,
provided that as of such date, the Outside Director will have served on the
Board for at least the preceding six (6) months.
(f)    Terms. The terms of each Award granted pursuant to this Section will be
as follows:
(i)     Subject to Section 14, the Initial Award will vest and be settled
pursuant to the issuance of Shares as to one-third (1/3) of the Shares subject
to the Initial Award on the first anniversary of the date such Initial Award is
granted; as one-third (1/3) of the Shares subject to the Initial Award on the
second anniversary of the date such Initial Award is granted; and as to the
remaining one-third (1/3) of the Shares subject to the Initial Award on the
third anniversary of the date such Initial Award is granted, provided that the
Participant continues to serve as a Director through such dates.
(ii)    Subject to Section 14, the Annual Award will vest in twelve (12) equal
monthly installments following the date the Annual Award is granted, provided
that the Participant continues to serve as a Director through such date.
(g)    Adjustments. The Administrator in its discretion may change and otherwise
revise the terms of Awards granted under this Section 11, including, without
limitation, the number of Shares and exercise prices thereof, for Awards granted
on or after the date the Administrator determines to make any such change or
revision.
12.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease


13



--------------------------------------------------------------------------------




to be treated as an Incentive Stock Option and will be treated for tax purposes
as a Nonstatutory Stock Option.
13.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
14.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, the numerical Share limits in
Section 3 of the Plan, and the number of Shares issuable pursuant to Awards to
be granted under Section 11 of the Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however,


14



--------------------------------------------------------------------------------




that if such consideration received in the Change in Control is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of an Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit, Performance Unit or Performance Share,
for each Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.
15.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A and will be
construed and interpreted in accordance with such intent, except as otherwise
determined in the sole discretion of the Administrator. To the extent that an
Award or payment, or the settlement or deferral thereof, is subject to Code
Section 409A the Award will


15



--------------------------------------------------------------------------------




be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A.
16.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
17.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.    Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii)
immediately prior to the Registration Date. It will continue in effect for a
term of ten (10) years from the date adopted by the Board, unless terminated
earlier under Section 19 of the Plan.
19.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
20.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
21.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in


16



--------------------------------------------------------------------------------




respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.
22.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
originally adopted by the Board. Such stockholder approval will be obtained in
the manner and to the degree required under Applicable Laws.


17

